            Case 2:20-cv-00811-TJS Document 5 Filed 08/31/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAY HENDERSON                               :     CIVIL ACTION
                                            :
       v.                                   :
                                            :
C.F.C.F.                                    :     NO. 20-811

                                        ORDER


       NOW, this 31st day of August, 2020, upon consideration of plaintiff David Jay

Henderson’s Motion to Proceed In Forma Pauperis (Doc. No. 1) and pro se Complaint, it

is ORDERED that:

       1.      Pursuant to 28 U.S.C. § 1915, leave to proceed in forma pauperis is

GRANTED.

       2.      The Complaint is deemed filed.

       3.      The Complaint is DISMISSED WITH PREJUDICE pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

       4. Henderson’s claims against the Curran-Fromhold Correctional Facility

(“CFCF”) are DISMISSED.




                                                /s/ TIMOTHY J. SAVAGE J.
